Citation Nr: 1440748	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a torn left calf muscle.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to July 1983 and from January 1986 to July 2008.  It is noted in this regard that there appears to have been some confusion as to the characterization of the Veteran's time in military service.  Specifically, the RO listed the time from 1979 to 1983 as active service and classified the time from 1986 to 2008 as service in the Army Reserves.  However, at his Board hearing, the Veteran clarified that he served on active duty with the Reserves from 1986 to 2008.  A review of the Veteran's DD-214 notes that the Veteran is listed as entering active duty in January 1986 and separating in July 2008.  The form then noted that the net active service during that time was 22 years, 6 months, and 18 days.  As such, the Board would like to fully acknowledge the extent of the Veteran's active duty military service and thank him for that service.  The Board also apologizes for any confusion that was encountered in classifying his service.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to ensure a total review of the evidence. 

The Board notes that the Veteran has written on several occasions (including his notice of disagreement and substantive appeal) to ensure that his service connected left calf disability is appropriately classified to acknowledge the torn calf muscle in service.  The Board concurs with his assessment, and has reframed the issue as noted on the title page of this decision.


FINDINGS OF FACT

1.  Symptoms of hearing loss were continuous since service. 

2.  The residuals of the Veteran's in-service torn left calf muscle are consistent with a moderate muscle disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Criteria for a 10 percent rating for residuals of a torn left calf muscle disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.55, 4.56, 4.59, 4.73, Diagnostic Code (DC) 5237 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran is seeking service connection for bilateral hearing loss.  His claim was received within a month of him separating from service.  At his Board hearing, the Veteran noted that he had complained about hearing loss while in service, such as in 2006.  He also explained that he had been commissioned as an armor officer, and as such he had considerable exposure to acoustic trauma through training.  The Veteran also submitted a certificate showing that he had completed a tactical weapons training in 2007.  Given the Veteran's MOS of armor officer, exposure to acoustic trauma is conceded.  38 U.S.C.A. § 1154(a).  

In December 2008, the Veteran underwent a VA Audio examination.  The examiner noted that the Veteran showed hearing sensitivity within normal limits from 1976 to 2006 for both ears.  The Veteran described his military noise exposure including weapons firing, small arms, tank cannons and mortars.  He had civilian noise exposure was from power tools and construction for six months in 1983 (although this was before his 22 years of active duty).  Audiometric testing was conducted showing hearing loss in the left ear for VA purposes, but not in the right ear.  Speech recognition showed a hearing disability in the right ear.  The examiner opined that the Veteran's claims file did not show hearing loss during the Veteran's military service, and therefore did not substantiate the Veteran's claim of hearing loss as a result of his military noise exposure.

Based upon this negative medical opinion, the Veteran's claim was denied. 

However, VA regulations do not require hearing loss for VA purposes to be present during service.  Rather, hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

Thus, the criteria for service connection may be substantiated by credible lay testimony establishing continuity of symptomatology.

Here, as noted in the introduction, the Veteran served on active duty for more than 27 years.  While he was not shown to actually have hearing loss in either ear for VA purposes during service, it is clear that he began perceiving a decrease in hearing acuity as he sought treatment on several occasions.  Additionally, the Veteran filed a claim seeking service connection for bilateral hearing loss within a month of separating from service, and a VA examination within six months of separation established the presence of bilateral hearing loss for VA purposes.

The Board is quite satisfied that this evidence is consistent with a finding of continuity of symptomatology.  As such, the criteria for  service connection for bilateral hearing loss are considered to have been met, and service connection is granted.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran is currently service connected for residuals of a torn left calf muscle.  The disability receives a noncompensable rating under 38 C.F.R. § 4.73, Diagnostic Code 5311 governing injuries to Muscle Group XI which includes muscles of the calf.  Under Diagnostic Code 5311, a noncompensable rating is assigned for a slight disability; a 10 percent rating is warranted for a moderate disability; a 20 percent rating is warranted for a moderately severe disability; and a 30 percent rating is assigned for a severe disability. 38 C.F.R. § 4.73 , Diagnostic Code 5311.

The applicable provisions of the rating schedule at 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4).  The corresponding level of severity of a 
service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles:
      (i) Type of injury:  Simple wound of muscle without debridement or infection;  
      (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c).  
      (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles:
      (i) Type of injury:  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 
      (ii) History and complaint:  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 
      (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 
      
(3) Moderately severe disability of muscles:
      (i) Type of injury: Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 
      (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c) and, if present, evidence of inability to keep up with work requirements. 
      (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 
      
(4) Severe disability of muscles
      (i) Type of injury: Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. 
      (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 
      (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  
      
If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d).

As noted, the Veteran has been awarded a noncompensable rating based on a finding that the residuals of his torn calf in service constitute a slight muscle injury as defined above.

At his hearing before the Board, the Veteran testified that when exercising, the area where the tear occurred would swell up.  He indicated that the residuals included pain on a daily basis.  He explained that some days were worse than others, depending on the amount of use.

The Board has reviewed the evidence of record, which is chronicled below, and believes that the evidence supports a finding of a moderate muscle disability.  

In December 2008, the Veteran underwent a VA examination.  The examiner noted that an MRI in service had revealed a tear of the muscle in the Veteran's left calf.  The Veteran was treated initially with no weight bearing and a cane.  The Veteran reported gradual improvement, but felt that the injury had slowed him down significantly, such that it now limited his running (both speed and distance).  On examination, the Veteran's gait was noted to be normal.  The musculoskeletal examination showed 5/5 strength in all four extremities.  An examination of the lower extremities found no abnormal findings.  Neurologic testing was normal.  There was no motor or sensory loss on the left side and deep tendon reflexes were normal. The examiner diagnosed a "strained" left calf as a result of the healed tear.  The residuals were noted to present mild impairment with sports, recreation and exercise, but no other impairment.

In his notice of disagreement, the Veteran stated that there was noticeable thickness in the upper left ankle that he attributed to internal scar tissue.  He stated that pain was not noticeable during the normal daily activities, but that recurrent pain existed after running, playing sports or excessive walking.  He noted that the swelling and thickness was more pronounced after physical fitness activities.  He noted that during an examination in April 2009, a doctor had annotated these complaints of pain and referred him to prosthetics for fitting with an ankle brace.

The Veteran was provided with a second VA examination in December 2011.  The Veteran reported tightness in his left calf and Achilles tendon when running and pain following exercise.  He stated that his left Achilles tendon was thicker and tighter than his right.  The examiner noted that the Veteran had injured muscle group XI.  The examiner found no scarring present as a result of the muscle injury.  There was no known fascial deficits as a result of the injury.  However, the injury did impact the muscle substance/functioning in that it impacted the adaptive contraction of an opposing group of muscles.  The examiner found that the residuals of the injury included fatigue-pain, but not power, weakness, coordination, or lowered threshold of fatigue.  No muscle atrophy was present and no assistive devices were needed for locomotion.  The disability was not noted to impact the Veteran's ability to keep up with work requirements.

Turning to the rating criteria, the Veteran's injury does not fit well within the types of muscle injuries described in the schedular rating criteria in that the Veteran's injury did not involve being shot or hit by a missile or projectile.  Nevertheless, when considering the symptoms of a moderate muscle injury, one of the objective findings is loss of power or lowered threshold of fatigue when compared to the sound side.  This was clearly documented by the VA examiner at the December 2011 VA examination.  The Veteran's assertions of daily pain is also consistent with the assignment of a 10 percent rating.  See 38 C.F.R. § 4.59.

As such, a 10 percent rating is assigned for the residuals of the Veteran's torn left calf.

A rating in excess of 10 percent is not warranted, as the evidence clearly does not describe a moderately severe or severe muscle injury.  Simply put the VA examiners have both found that the Veteran's injury residuals do not include most of the cardinal signs of muscle disability as enumerated in 38 C.F.R. § 4.56(c).  There were also no indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  

The Veteran has not alleged otherwise, and his testimony and the medical evidence generally shows that the residuals of the calf injury do not preclude any activities or impair work.  They also do not cause any altered gait.  For these reasons, a schedular rating in excess of 10 percent is denied. 

The Board has also considered whether referral for an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.



Here, the schedular rating criteria used to rate the Veteran's residuals of a torn left calf muscle, reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran has not suggested otherwise.  His main complaint has been pain and periodic swelling with use.  However, it was these specific symptoms which enabled the Board to assign a "moderate" disability rating.  That is, without these symptoms there would be no basis for a compensable rating.  Essentially, the use of the term "moderate" allows the Board to consider all of the Veteran's symptomatology in assigning the schedular rating.  As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.
 
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in August 2008, but regardless, the claim for service connection for hearing loss is being granted, and the claim for service connection for residuals of a torn calf  muscle was already granted and appealed.  As such, no additional notice is required.
Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment.  Additionally, the Veteran testified at a Board hearing.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked specific questions designed to address the current symptoms of his muscle injury and to assess military noise exposure and hearing acuity.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The examinations of the Veteran's left calf muscle were fully adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and provided the information necessary to rate the condition.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the calf examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
The adequacy of the hearing loss opinion will not be addressed because service connection is being granted and therefore any adequacy issue is considered to be at most a harmless error.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

ORDER

Service connection for bilateral hearing loss is granted.

A 10 percent rating for a moderate muscle disability (residuals of a torn left calf muscle) is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


